DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 37 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites, “a non-tangible computer readable medium tangibly embodying non-transitory computer-executable program instructions thereon”
Further, Applicant's specification, at paragraph 14, fails to explicitly define the scope of a non-tangible computer readable medium.  Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed a non-tangible computer readable medium, is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 38 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (US 20140340999 A1).
Regarding claim 38, Zhang discloses a computer-implemented method for providing a medication and/or appointment reminder (Zhang [0011], “a medication reminder method implemented the electronic device of FIG. 1.”), the method comprising: 
connecting to an information server via an internet protocol network (Zhang [0020], “The communication interface 105 can employ one or more protocols, such as the High-Speed Downlink Packet Access (HSDPA) protocol, for rapidly downloading data over an Internet Protocol (IP) network.”; [0025], “electronic device 10 is connected to a medication information server”); 
acquiring stored patient information, wherein the stored patient information comprises a medication to be taken by a patient and a dose schedule (Zhang [0029], “The information acquiring module 303 may send a query request with the medication identifier to the medication information server 22 and receive medication information regarding the medication from the medication information server 22. The medication information may include information regarding a pre-determined time interval and a pre-determined dosage prescribed for the medication.”); 
starting a timer associated with the dose schedule (Zhang [0029], “The medication information may include information regarding a pre-determined time interval”; [0031], “The timer controller 305 may start a timer associated with the pre-determined time interval.”); and 
activating an alert or alarm at a time interval defined by the dose schedule (Zhang [0032] “The alarm module 306 may activate the alarm device 107 to emit an alarm signal to remind a user to take the medication on expiry of the pre-determined time interval.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27-29 and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeira et al (20170213473) in view of Jones et al (US 20160225192 A1).
Regarding claim 27, Ribeira discloses a method for providing an augmented or virtual reality learning application, the application executed by one or more processors (Ribeira [0035], “augmented reality medical training session … using an authoring application”), the method comprising: 
decoding a request for a data set related to a first target stored on an information server (Ribeira [0074], “request 603, which is a request … graphical models (comprising a first target) … a simulation server … Local database 606 then uses request 605 to search its local datastore and finds the data requested (decoding a request for a data set related to a first target stored on an information server). This data is packaged and transmitted as response 607 to local router 604, which then transmits it as response 608 to the requesting computing device.”); 
accessing, by a mobile internet device via a wired or a wireless network, the information server (Ribeira [0037], “Computing device 199 (information server) communicates wirelessly, in this case, with client devices … 110” [0040], “augmented reality device 110 (mobile internet device)”); 
importing the data set from the information server (Ribeira [0038], “110 … may also download data as needed from a remote server”; [0074], “a request for … graphical models … is transmitted from a client (importing the data set from the information server)”);
displaying a three-dimensional (3D) spatial image on the mobile internet device, wherein the spatial information comprises a digital representation of an arrangement of the first target in a physical environment (Ribeira [0031], “project the avatar in three dimensions … augmented reality device 110”)
Ribeira does not disclose
extracting spatial information from the data set using a graphics processing unit of the mobile internet device; and 
displaying a three-dimensional (3D) spatial image on the mobile internet device, wherein the spatial image is based on the spatial information, wherein the spatial information comprises a digital representation of an arrangement of the first target in a physical environment.
However Jones discloses
extracting spatial information from the data set using a graphics processing unit of the mobile internet device (Jones [0044], “The video streams received by the video capture card 622 are processed by a graphics processing unit (GPU) 638”; [0104], “A generator component (GEN) 1010 computes in real-time the transformed patient model to be displayed (3D models, symbology, etc.) according to relative positions of the various tracked objects”); and 
displaying a three-dimensional (3D) spatial image on the mobile internet device, wherein the spatial image is based on the spatial information, wherein the spatial information comprises a digital representation of an arrangement of the first target in a physical environment (Jones [0086], “computer system 820 displays a graphical indicia on the display screen 110 aligned with one of the anatomical objects displayed on the display screen 110 from the rotated and scaled three dimensional anatomical model responsive to identifying a threshold level of correspondence between a pattern of the one of the anatomical objects and a pattern of one of the anatomical objects in the video stream from the video camera.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ribeira with Jones to enable user devices to process and display medical data. This would have been done to make the system more modular so as to enable a user to customize the system as required. 
Regarding claim 28, Ribeira in view of Jones discloses the method of Claim 27, wherein the first target is an organ, a skeleton, a body, a nervous system, a digestive system, a circulatory system, or a combination thereof (Ribeira [0042], “The virtual patient avatar 107 can be interacted with directly using body parts”).
Regarding claim 29, Ribeira in view of Jones discloses the method of Claim 28, wherein the organ may comprise a single organ, multiple organs, or an entire body (Ribeira [0042], “The virtual patient avatar 107 (entire body) can be interacted with directly using body parts”).
Regarding claim 32, Ribeira in view of Jones discloses the method of Claim 27, wherein the data set related to the first target is a reconstruction from an imaging method selected from the group consisting of: a CT scan, a PET scan, a MRI, a tomographic MRI, an ultrasound, and an ultrasound tomography (Ribeira [0041], “The simulated parameters may include … ultrasound images”).
Regarding claim 33, Ribeira in view of Jones discloses the method of Claim 27, wherein the mobile internet device comprises at least one of the following: a game device, a smart phone, a tablet, a camera, a robot, an augmented or virtual reality viewer, and a watch (Ribeira [0043], “augmented reality device 106”).
Regarding claim 34, Ribeira in view of Jones discloses the method of Claim 27, further comprising: altering the spatial image on the mobile internet device based on user commands, wherein the user commands comprise hand gestures or eye movements that are recognized by a camera of the mobile internet device, wherein altering the spatial image includes moving the spatial image, resizing the spatial image, rotating the spatial image, deleting part of or all of a spatial image, and stretching the spatial image, and combinations thereof (Jones [0033], “The at least one camera may be connected to a gesture interpretation module configured to sense gestures made by a user's hands”; Jones [0120], “graphical display generated on the HMD … The surgeon can control the system subcomponent 1200 to rotate and/or scale all three slices 1322, 1324, 1326”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ribeira with Rainer to implement a gesture management feature utilizing cameras. This would have been done to provide additional, easier, image manipulation options to a user.
Regarding claim 35, Ribeira in view of Jones discloses the method of Claim 27, further comprising: 
Ribeira does not expressly disclose
decoding a request for a data set related to a second target stored on an information server; 
accessing, by the mobile internet device, the information server; importing the data set related to the second target from the information server; 
extracting spatial information from the data set related to the second target; and 
displaying a second 3D spatial image of the second target on the mobile internet device.
However Ribeira discloses requesting additional data (Ribeira [0075], “additional data may be requested via the same process as request 609”)
decoding a request for a data set related to a first target stored on an information server (Ribeira [0074], “request 603, which is a request … graphical models (comprising a first target) … a simulation server … Local database 606 then uses request 605 to search its local datastore and finds the data requested (decoding a request for a data set related to a first target stored on an information server). This data is packaged and transmitted as response 607 to local router 604, which then transmits it as response 608 to the requesting computing device.”); 
accessing, by a mobile internet device via a wired or a wireless network, the information server (Ribeira [0037], “Computing device 199 (information server) communicates wirelessly, in this case, with client devices … 110” [0040], “augmented reality device 110 (mobile internet device)”); 
importing the data set from the information server (Ribeira [0038], “110 … may also download data as needed from a remote server”; [0074], “a request for … graphical models … is transmitted from a client (importing the data set from the information server)”);
displaying a three-dimensional (3D) spatial image on the mobile internet device, wherein the spatial information comprises a digital representation of an arrangement of the first target in a physical environment (Ribeira [0031], “project the avatar in three dimensions … augmented reality device 110”)
extracting spatial information from the data set using a graphics processing unit of the mobile internet device (Jones [0044], “The video streams received by the video capture card 622 are processed by a graphics processing unit (GPU) 638”; [0104], “A generator component (GEN) 1010 computes in real-time the transformed patient model to be displayed (3D models, symbology, etc.) according to relative positions of the various tracked objects”); and 
displaying a three-dimensional (3D) spatial image on the mobile internet device, wherein the spatial image is based on the spatial information, wherein the spatial information comprises a digital representation of an arrangement of the first target in a physical environment (Jones [0086], “computer system 820 displays a graphical indicia on the display screen 110 aligned with one of the anatomical objects displayed on the display screen 110 from the rotated and scaled three dimensional anatomical model responsive to identifying a threshold level of correspondence between a pattern of the one of the anatomical objects and a pattern of one of the anatomical objects in the video stream from the video camera.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to repeat the steps of decoding, accessing, extracting and displaying for an additional/second target, in a manner similar to that of the first target. This would have been done to more accurately simulate the operating environment. See for example, Crowther, col. 6, l. 64, “In this way, the systems and methods disclosed herein can more accurately simulate the operating room by displaying pre- or intraoperative images within the virtual environment.”
Regarding claim 36, Ribeira in view of Jones discloses the method of Claim 35, further comprising: 
altering the spatial image of the first and second targets on the mobile internet device based on user commands, wherein the user commands comprise moving the spatial image, resizing the spatial image, rotating the spatial image, deleting part of or all of a spatial image, and stretching the spatial image, and combinations thereof (Jones [0120], “graphical display generated on the HMD … The surgeon can control the system subcomponent 1200 to rotate and/or scale all three slices 1322, 1324, 1326”).
Claim 37 recites a computer implemented program product which corresponds to the function performed by the method of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the computer implemented program product of claim 37.
Additionally Crowther discloses a computer implemented program product, comprising a non-tangible computer readable medium tangibly embodying non-transitory computer-executable program instructions thereon that, when executed, cause a graphics processing unit (GPU) of a computing device (Ribeira [0087], “a main memory 906, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 902 for storing information and instructions to be executed by processor” Jones [0044], “The video streams received by the video capture card 622 are processed by a graphics processing unit (GPU) 638”).
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeira in view of Jones in view of McGill (US 20150269764 A1).
Regarding claim 30, Ribeira in view of Jones discloses the method of Claim 27, but does not disclose wherein the first target is a molecule, wherein the molecule is a protein molecule, a DNA molecule, an RNA molecule, a peptide, a carbohydrate, a lipid, a drug, or a combination thereof.
However, McGill discloses the first target is a molecule, wherein the molecule is a protein molecule, a DNA molecule, an RNA molecule, a peptide, a carbohydrate, a lipid, a drug, or a combination thereof (McGill fig. 1; [0098], “a curated model includes a multi-dimensional (e.g., 3D molecular) model that integrates scientific information (structural, dynamic, and other) that is `ready to use` for visualization.” [0101], “a model include a protein, a nucleotide, a polymerase bound to a strand of DNA”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ribeira with McGill to enable processing of molecular data. This would have been improved Crowther by extending the system to execute processes on additional objects and thereby provide users with additional options for training.
Regarding claim 31, Ribeira in view of Jones discloses the method of Claim 27, but does not disclose wherein the data set related to the first target is a crystallographically determined 3D structure of a protein molecule, a DNA molecule, an RNA molecule, a peptide, a carbohydrate, a lipid, a drug, or a combination thereof.
However, McGill discloses the data set related to the first target is a crystallographically determined 3D structure of a protein molecule, a DNA molecule, an RNA molecule, a peptide, a carbohydrate, a lipid, a drug, or a combination thereof (McGill [0104], “The molecules may include protein, nucleic acid (RNA or DNA), lipids, carbohydrates, other molecules or macromolecules, a complex of several proteins, a complex of protein with nucleic acid, or any combination thereof including but not limited to these in a complex with small molecule ligands such as drugs, cofactors, metal ions, etc. The 3D structure of the macromolecule is usually determined by X-ray crystallography (crystallographically determined 3D structure)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ribeira with McGill to utilize crystallography to determine 3D structure data of molecules. This would have been done to generate additional molecular data in an accurate manner and thereby provide users with additional options for training.
Claims 39, 42 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Joao (US 20110213625 A1).
Regarding claim 39, Zhang discloses the computer implemented method of Claim 38, but does not disclose wherein acquiring the stored patient information comprises accessing the information server having stored thereon a set of patient specific data, wherein the set of patient specific data comprises a patient age, a patient weight, a patient height, a patient blood pressure, a patient cholesterol, a patient insulin level, a patient blood sugar level, a patient heart rate, a patient temperature, or any combination thereof.
However, Joao discloses acquiring the stored patient information comprises accessing the information server having stored thereon a set of patient specific data, wherein the set of patient specific data comprises a patient age, a patient weight, a patient height, a patient blood pressure, a patient cholesterol, a patient insulin level, a patient blood sugar level, a patient heart rate, a patient temperature, or any combination thereof (Joao [0172], “The database 10H can also contain, for each patient or individual, information regarding dates of appointments or services with or from healthcare providers or other providers, dates of laboratory tests, dates of treatments, operations, or procedures, dates of doctor visits, therapy sessions, vital signs, healthcare chart changes, or information regarding height, weight, blood pressure, heart rate”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with Joao to store patient data on a server that would be accessible to users. This would have been done to verify a patient and ensure that a proper response is provided to a correct patient.
Regarding claim 42, Zhang discloses the computer implemented method of Claim 38, but does not disclose wherein acquiring the stored patient information comprises accessing information from a QRcode or barcode on a medication container or pamphlet having stored thereon a set of patient specific data, wherein the set of patient specific data comprises a patient age, a patient weight, a patient height, a patient blood pressure, a patient cholesterol, a patient insulin level, a patient blood sugar level, a patient heart rate, a patient temperature, or any combination thereof. 
However, Joao discloses acquiring the stored patient information comprises accessing information from a QRcode or barcode on a medication container or pamphlet having stored thereon a set of patient specific data, wherein the set of patient specific data comprises a patient age, a patient weight, a patient height, a patient blood pressure, a patient cholesterol, a patient insulin level, a patient blood sugar level, a patient heart rate, a patient temperature, or any combination thereof (Joao [0495], “a bar code or bard codes for storing identification information as well as any other information described herein as being pertinent to the respective patient, user, provider, payer, and/or intermediary”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with Joao to include a bar code for accessing patient data. This would have been done to ensure the accuracy of patient data.
Regarding claim 45, Zhang discloses the computer implemented method of Claim 38, wherein but does not disclose the stored patient information comprises an appointment schedule.
However, Joao discloses the stored patient information comprises an appointment schedule (Joao [0042] “The present invention can also be utilized to schedule appointments with any of the patients, providers, payers, and/or intermediaries, described herein.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang further with Joao to include patient appointment information. This would have been enhanced Zhang by providing additional user friendly features.
Regarding claim 46, Zhang in view of Joao discloses the computer implemented method of Claim 45, wherein the method further comprises: 
starting a timer associated with the appointment schedule (Joao [0344] “the central processing computer 10 can generate an appointment reminder message anytime prior to the appointment, or at any pre-determined or pre-programmed time (reads on starting a timer so that at the pre-determined time the reminder is generated)”); and 
activating an alert or alarm at a time interval defined by the appointment schedule (Joao [0344] “the central processing computer 10 can generate an appointment reminder message anytime prior to the appointment, or at any pre-determined or pre-programmed time (activating an alert or alarm at a time interval defined by the appointment schedule)”)
Claims 40-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Joao and further view of Minemura (US 20170076055 A1).
Regarding claim 40, Zhang in view of Joao discloses the computer implemented method of Claim 39, but does not disclose wherein acquiring the stored patient information further comprises accessing a second server having stored thereon a current value of a patient age, a patient weight, a patient height, a patient blood pressure, a patient cholesterol, a patient insulin level, a patient blood sugar level, a patient heart rate, a patient temperature, or any combination thereof.
Minemura discloses acquiring the stored patient information further comprises accessing a second server having stored thereon a current value of a patient age, a patient weight, a patient height, a patient blood pressure, a patient cholesterol, a patient insulin level, a patient blood sugar level, a patient heart rate, a patient temperature, or any combination thereof (Minemura [0014], “a second server apparatus … receiving, by the first server apparatus, identification-numerical-value information inputted to the second terminal (second server), and patient-identification information (current patient data)” [0086], “The medication history information includes name information 221, gender information 222, age information 223, dispensing pharmacy information 224, medicine name information 225 and dose information 226.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with Minemura to implement a feature to access an additional server for current patient data. This would have been done to ensure a proper prescriptions are provided to users.
Regarding claim 41, Zhang in view of Joao and further view of Minemura discloses the computer implemented method of Claim 40, wherein the set of patient specific data obtained from the second server are used to determine a change to the dose schedule, or a health message regarding the dose schedule (Minemura [0086], “The medication history information includes name information 221, gender information 222, age information 223, dispensing pharmacy information 224, medicine name information 225 and dose information 226.”).
Regarding claim 43, Zhang in view of Joao discloses the computer implemented method of Claims 42, but does not disclose wherein acquiring the stored patient information further comprises accessing a second server having stored thereon a current value of a patient age, a patient weight, a patient height, a patient blood pressure, a patient cholesterol, a patient insulin level, a patient blood sugar level, a patient heart rate, a patient temperature, or any combination thereof.
(Minemura [0014], “a second server apparatus … receiving, by the first server apparatus, identification-numerical-value information inputted to the second terminal (second server), and patient-identification information (current patient data)” [0086], “The medication history information includes name information 221, gender information 222, age information 223, dispensing pharmacy information 224, medicine name information 225 and dose information 226.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang further with Minemura to implement a feature to access an additional server for current patient data. This would have been done to ensure a proper prescriptions are provided to users.
Regarding claim 44, Zhang in view of Joao and further view of Minemura discloses the computer implemented method of Claim 43, wherein the set of patient specific data obtained from the second server are used to determine a change to the dose schedule, or a health message regarding the dose schedule (Minemura [0086], “The medication history information includes name information 221, gender information 222, age information 223, dispensing pharmacy information 224, medicine name information 225 and dose information 226.”).
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JITESH PATEL/Primary Examiner, Art Unit 2616